DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed 8/17/22 has been received, entered into the record, and carefully considered. The following information provided in the amendment affects the instant application by:
	Claims 22, 25-33, and 58 have been amended. It is noted that claim 25 is indicated as being “Original” but was amended. Additionally, claim 22 in the amendment filed 8/17/22 has the phrase “including branched alkyls” underlined indicating it was being added to the claim. However, this phrase was already present in the claim as previously filed on 12/18/20. Applicants should ensure their amendment is proper with additions underlined and deletions lined through.
	Claims 1-21, 39-57, and 60 have been canceled.
Remarks drawn to rejections of Office Action mailed 2/17/22 include:
112 1st paragraph rejections: which have been overcome by applicant’s amendments and have been withdrawn.
112 2nd paragraph rejections: which have been overcome in part by applicant’s amendments and have been withdrawn in part. The rejections remaining are set forth below.
102(a)(1) rejection: which has been maintained for reasons of record.

An action on the merits of claims 22-38, 58, 59, and 61 is contained herein below. The text of those sections of Title 35, US Code which are not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-38, 58, 59, and 61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 22, 33, and 58 are indefinite wherein the claims all comprise the variable R’ in the structure: 
    PNG
    media_image1.png
    66
    77
    media_image1.png
    Greyscale
in the definition for R. However, applicants deleted the definition for R’ in these claims and thus it is unclear what applicants are claiming as there is no definition for the variable R’. It is noted the examiner is interpreting the variable R’ to be a substituted or unsubstituted alkyl as it was in the previous claims.
In claim 22, the claim defines R1-5 as optionally being “-(CH2)mCH3 where m=0-6 including branched alkyls”. It Is unclear how this chemical could include branched alkyls when the chain comprises CH2 groups only as it is defined as (CH2)m where m is 0-6, thus not affording for any branched alkyl groups. Applicants stated they deleted this portion of the claim but it is still present in the claims.
All claims which depend from an indefinite claim are also indefinite. Ex parte Cordova, 10 U.S.P.Q. 2d  1949, 1952 (P.T.O. Bd. App. 1989).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The rejection of claim(s) 22-38, 58-59, and 61 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 2011/0206734 is maintained for reasons of record.
‘734 discloses compounds having the structure 
    PNG
    media_image2.png
    105
    150
    media_image2.png
    Greyscale
 where R1-4- are defined as being all H or all C(O)CH3. These anticipate the instant compounds wherein the instant variables R6-9 are either all H or all C(O)CH3 (where n is 0); X is CO; i is 0; R is the variable: 
    PNG
    media_image3.png
    62
    83
    media_image3.png
    Greyscale
 and R’ is a substituted alkyl (alkyl substituted with aryl). It is noted that the compounds of ‘734 are used for the same purpose as claimed in the instant application, such as treating pancreatic or liver cancer (see [107]), diabetes or Alzheimer’s (see [0172]), controlling glycan production (see [120-121]), and treating brain tumors (see [0113]). As such, the current methods are rejected over ‘734 for teaching compounds within the scope claimed herein as being effective for treating diseases which are claimed herein. ‘734 also discloses compounds having the structure: 
    PNG
    media_image4.png
    136
    188
    media_image4.png
    Greyscale
with R being alkyl or alkylene as noted in applicant’s arguments. These would also read on applicant’s compounds wherein the present X-R group has CO at X and 
    PNG
    media_image3.png
    62
    83
    media_image3.png
    Greyscale
at R where i is 0 and R’ is alkyl.
Applicants arguments filed 8/17/22 have been considered but are not persuasive. Applicants argue that the amendment stating i is 0 would overcome the present rejection as the art reports compounds having i of 1 or greater. However, as noted above, the present claims still embrace alkyl groups at this location by the limitations of R is
    PNG
    media_image3.png
    62
    83
    media_image3.png
    Greyscale
 where i is 0 and R’ is alkyl.

Claim Objections
Claims 22, 33, and 58 are objected to because of the following informalities:  the word “or” which was added in the definition for R should be placed between the last two group of the Markush group. Applicants amended the claim to read:

    PNG
    media_image5.png
    200
    668
    media_image5.png
    Greyscale

 Appropriate correction is required.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVISS C MCINTOSH III whose telephone number is (571)272-0657. The examiner can normally be reached Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TRAVISS C. MCINTOSH III
Primary Examiner
Art Unit 1623



/TRAVISS C MCINTOSH III/Primary Examiner, Art Unit 1623